DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 29 September 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1-3, 5-10, 12, 13, and 15-19 are currently amended; claims 4, 11, 14, and 20 are original.

In view of Applicant’s amendments to the claims, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record and used in the previous office action, Leung et al. (US 6,996,557 B1), does not disclose the amended features as discussed in the interview held 09/28/2021.
Cheng et al. (US 5,367,675) Discloses managing queries while avoiding duplicate data, and mapping three value logic to two value logic.
Liu et al. (US 7,739,219 B2) discloses receiving a query which includes a first expression for determining whether each of a set of values evaluates to NULL or NOT NULL and based on the first expression, a second expression is determined. The second expression is such that the first expression would evaluate to any NOT NULL value if and only if the second expression would evaluate to any NOT NULL value.
Carey et al. (US 5,905,982) discloses handling NULL values in SQL queries by transforming queries with respect to NULL testing such that evaluation of the NULL tested positive and negative predicates ensures that if a predicate has a NULL value, it is not included in the query result.
Reichart et al. (US 2008/0154841 A1) discloses a method for rewriting a SQL query having at least one null sensitive expression (NSE) in a select list of the query, the query comprising at least one outer join command to be performed on at least two tables.
However, the prior art does not disclose or render obvious, when taken as a whole with the other limitations of the claims, detecting before detecting a plurality of values from a plurality of arguments from a particular operator, that a particular value of three possible values is excluded from the plurality of arguments, and selecting an implementation accordingly as now recited in independent claim 1, and similarly independent claims 7, 12, and 17.
	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-9 and 13-20 being definite, enabled by the specification, and further limiting to the independent claims 1 and 12, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167